Case 9:18-cv-81735-WPD Document 8 Entered on FLSD Docket 03/01/2019 Page 1 of 1

                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA


                                                               CASE NUMBER
 DAVID GORDON OPPENHEIMER                                         9:18−cv−81735−WPD
                        PLAINTIFF(S)

                              v.

 FIVE LINX, LLC,

                                                                      DEFAULT BY CLERK F.R.Civ.P.55(a)

                      DEFENDANT(S).




                                                 Clerk's Default
       It appearing that the defendant(s) herein, is/are in default for failure to appear, answer, or otherwise plead

 to the complaint filed herein within the time required by law.

 Default is hereby entered against defendant(s)

 Five Linx, LLC




 as of course, on the date March 1, 2019.
                                                             Angela E. Noble
                                                             CLERK OF COURT

                                                             By /s/ Patrick Edwards
                                                             Deputy Clerk

 cc: Judge William P. Dimitrouleas
     David Gordon Oppenheimer

                                              DEFAULT BY CLERK F.R.Civ.P.55(a)

 CV−37 (10/01)
